 513325 NLRB No. 74F & A FOOD SALES1In the remedy section of his decision the judge inadvertentlycited F.W. Woolworth Co
., 90 NLRB 289 (1950). The correct citeis to Ogle Protection Service, 183 NLRB 682 (1970).2We have modified the judge™s recommended Order in accordancewith our decision in Excel Container, 325 NLRB No. 14 (Nov. 7,1997).3The parties stipulated that a majority of the drivers and driverhelpers employed by the Respondent at the time it terminated the de-
partment went to work for the subcontractor, Ryder Dedicated Logis-
tics, Inc. (RDL). There is no contention that these employees did not
constitute a majority of the subcontractor™s unit employees, who con-
tinued to be based at the Respondent™s facility. The parties also stip-
ulated that a majority of the drivers and driver helpers employed by
RDL in August 1995 went to work for the Respondent. Again, there
is no contention that these employees did not constitute a majority
of the Respondent™s unit employees. However, of the approximately
20 drivers and helpers hired by the Respondent in August 1995, only
3 had previously been in Respondent™s employ.4Because we have found that the disputed classifications are stillincluded in the unit on the basis of the contract™s recognition clause
and the unit certification, accretion principles have no bearing on
this case, and we accordingly do not rely on the judge™s discussion
of the accretion issue.F & A Food Sales, Inc. and International Associa-tion of Machinists and Aerospace Workers,
AFLŒCIO. Case 17ŒCAŒ18391March 27, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEOn August 1, 1997, Administrative Law Judge Law-rence W. Cullen issued the attached bench decision
(with an App. A) in this proceeding. The Respondent
filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge™s rulings, findings, and con-
clusions, to amend the remedy,1and to adopt the rec-ommended Order as modified.2The Respondent terminated its drivers and driver™shelpers in February 1994, closed its transportation de-
partment, and subcontracted the work, with the
Union™s agreement. On August 20, 1995, the Respond-
ent again took over the operation of the transportation
department and hired drivers and driver™s helpers.3TheRespondent thereafter refused to recognize and bargain
with the Union as the bargaining representative of
these employees.The judge found, and we agree, that when the Re-spondent restored its transportation department and
hired the subcontractor™s employees as drivers and
helpers, these employees were covered by the unit de-
scription in the existing collective-bargaining agree-
ment™s recognition clause, and by the certification.
This case is distinguishable from Coca-Cola BottlingCo. of Wisconsin, 310 NLRB 844 (1993). In that ‚‚unitclarification™™ case the Board refused to include a pro-duction classification in the bargaining unit although
the classification had been included when the union
was certified, and successive bargaining agreements
thereafter included the classification in the recognition
clause. In that case, however, the union had been cer-
tified in 1961 and the employer had ceased production
operations in 1980. The employer had no production
operations or production employees from 1980 to
1992. The Board found this 12-year hiatus to be con-
trolling. Here, by contrast, the subcontracting of the
work, the termination of the drivers and the driver™s
helpers, and the return of the work and employees in
the driver and the driver™s helper classifications to the
Respondent™s operations occurred during the effective
period of a single collective-bargaining agreement, and
within approximately 3 years of the certification. In
these circumstances, the Respondent was obligated to
recognize the Union as the representative of the unit
employees in its transportation department and to
apply the existing contract to them.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and orders that the Respondent, F & A Food
Sales, Inc., Concordia, Kansas, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order as modified.Substitute the following for paragraph 2(e).
‚‚(e) Within 14 days after service by the Region,post at its facility in Concordia, Kansas copies of the
attached notice marked ‚‚Appendix B.™™3Copies of thenotice, on forms provided by the Regional Director for
Region 17, after being signed by the Respondent au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
mail, at its own expense, a copy of the notice to all
current and former employees employed by the Re-
spondent at any time since August 1995.™™VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00513Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Interest shall be computed at the ‚‚short term Federal rate™™ forthe underpayment of taxes as set out in the 1986 amendment to 26
U.S.C. §6621.
2If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Lyn R. Buckley, Esq., for the General Counsel.Anthony J. Powell, Esq. (Martin, Churchill, Blair, Hill, Cole& Hollander, Chartered), of Wichita, Kansas, for the Re-spondent.BENCH DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on June 19, 1997, in Concordia,
Kansas, pursuant to a complaint filed by the Acting Regional
Director for Region 17 of the National Labor Relations
Board (the Board) on March 29, 1997, and is based on a
charge filed by International Association of Machinists and
Aerospace Workers, AFLŒCIO (the Union or the Charging
Party) and alleges that F & A Food Sales, Inc. (the Employer
or the Respondent) violated Section 8(a)(1) and (5) of the
National Labor Relations Act (the Act) by refusing and fail-
ing to recognize District Lodge 70 of the Union as the col-
lective-bargaining representative of its drivers and helpers
employed by its transportation department and its failure to
apply the terms of a labor agreement between the Respond-
ent and Local Union 70. The complaint is joined by the an-
swer of the Respondent filed on April 8, 1997, where it de-
nies the commission of any violations of the Act.I issued a bench decision on June 19, pursuant to Section102.35(a)(1) of the Board™s Rules and Regulations on the en-
tire record in this proceeding, including my observation of
the witnesses who testified, and after due consideration of
the trial briefs filed by the parties. In accordance with Sec-
tion 102.45 of the Board™s Rules and Regulations, I certify
the accuracy of, and attach hereto as ‚‚Appendix A™™ the per-
tinent portion (pp. 131Œ158) of the trial transcript as cor-
rected and modified by me.FINDINGSOF
FACTI. JURISDICTIONThe Business of the RespondentThe Respondent maintains its office and place of businessin Concordia, Kansas, where it is engaged in the wholesale
purchase and distribution of grocery products and it is an
employer within the meaning of Section 2(2), (6), and (7) of
the Act.II. THELABORORGANIZATION
The International Association of Machinists and AerospaceWorkers, AFLŒCIO and its District Lodge 70 are labor orga-
nizations within the meaning of Section 2(5) of the Act.III. THEAPPROPRIATEUNIT
The following employees of the Respondent constitute aunit appropriate for the purposes of collective-bargaining
within the meaning of Section 9(b) of the Act:All regular full-time and regular part-time drivers,warehouse employees, fuelers, helpers, and maintenance
employees employed by F & A Food Sales, Inc. at its
facility located at 2221 Lincoln, Concordia, Kansas, but
excluding office clerical employees, sales employees,guards and supervisors as defined in the Act and allother employees.CONCLUSIONSOF
LAW1. The Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. District Lodge 70 of the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) and (5) of theAct by its failure and refusal to recognize and bargain with
the Union on behalf of its drivers and helpers, and by its
failure to apply the terms of its expired September 4, 1993,
to September 4, 1996 labor agreement with Local 70 to the
drivers and helpers and by the imposition of a unilateral
change in the pay of its drivers and helpers.4. The above unfair labor practices in connection with thebusiness engaged in by the Respondent have the effect of
burdening commerce within the meaning of Section 2(2), (6),
and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in viola-tions of the Act, it will be recommended that the Respondent
cease and desist therefrom and take certain affirmative ac-
tions designed to effectuate the purposes of the Act and post
the appropriate notice.It is recommended that the Respondent recognize and, onrequest, bargain with District Lodge 70 of the Union on be-
half of the employees in the above-described unit including
the drivers and helpers in its transportation department. It is
further recommended that the Respondent make the aforesaid
employees whole for any loss of earnings or benefits sus-
tained by them as a result of the Respondent™s failure and
refusal to recognize the Union and bargain on their behalf
and to apply the terms of the collective-bargaining agreement
to these employees in accordance with F.W. Woolworth
Co., 90 NLRB 289 (1950), with interest, as computed inNew Horizons for the Retarded, 283 NLRB 1173 (1982).1On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, F & A Food Sales, Inc., Concordia, Kan-sas, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargain with Dis-trict Lodge 70 of the International Association of Machinists
and Aerospace Workers, AFLŒCIO on behalf of the drivers
and helpers in the above-described appropriate unit, and by
failing and refusing to apply the terms of the expired Sep-
tember 3, 1993, to September 4, 1996 collective-bargaining
agreement between the Respondent and the Union and by
unilaterally changing the pay of the drivers and helpers.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00514Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 515F & A FOOD SALES3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain with the Union asthe exclusive representative of the employees in the follow-
ing appropriate unit concerning terms and conditions of em-
ployment and, if an understanding is reached, embody the
understanding in a signed agreement:All regular full-time and regular part-time drivers,warehouse employees, fuelers, helpers, and maintenance
employees employed by F & A Food Sales, Inc. at its
facility located at 2221 Lincoln, Concordia, Kansas, but
excluding office clerical employees, sales employees,
guards and supervisors as defined in the Act and all
other employees.(b) Apply the terms of the expired September 4, 1993, toSeptember 4, 1996 collective-bargaining agreement to all of
the unit employees including the drivers and helpers until
such time as a new agreement is entered into by the parties.(c) Make the drivers and helpers whole for any loss ofearnings or benefits, including seniority they may have sus-
tained as a result of the Respondent™s unfair labor practices,
with interest, as set out in the remedy.(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(e) Within 14 days after service by the Region, post at itsfacility in Concordia, Kansas, copies of the attached notice
marked ‚‚Appendix B.™™3Copies of the notice, on forms pro-vided by the Regional Director for Region 17, after being
signed by the the Respondent™s authorized representative,
shall be posted by the the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that,
during the pendency of these proceedings, the the Respond-
ent has gone out of business or closed the facility involved
in these proceedings, the the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all current
employees and former employees employed by the the Re-
spondent at any time since September 1996.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the the Respondent has taken to comply.APPENDIX A(pp. 131Œ151)ADMINISTRATIVELAWJUDGECULLEN: All right. Ladiesand Gentlemen, I™m now going to issue a Bench decision in
this case having heard the testimony submitted, reviewed the
exhibits, and reviewed the memorandums of law and briefs
filed by the parties and considered the closing statements of
the parties. Initially, I™m going to go through the complaint
(several matters are not contested), and read the underlying
jurisdictional elements which bring this case before me.The complaint alleges and it is admitted, and I find, thatat all material times herein, that the charge in this proceeding
was filed by the International Association of Machinists and
Aerospace Workers AFLŒCIO on January 8th, 1996, and a
copy was served by certified mail on the Respondent on Jan-
uary 11th, 1996. Also the first amended charge in this pro-
ceeding was filed by the Union on March 28th, 1996, and
a copy was served by certified mail on the Respondent con-
currently with this complaint and notice of hearing.It is also alleged in the complaint and admitted, and I find,that at all material times herein, the Respondent, a corpora-
tion with an office and place of business in Concordia, Kan-
sas, herein called the the Respondent™s facility, has been en-
gaged in the business of distributing food products, that dur-
ing the 12-month period ending December 31, 1995, the Re-
spondent, in conducting its business operations, purchased
and received at its Concordia facility, goods valued in excess
of $50,000 directly from points outside the State of Kansas,
also that during the same 12-month period. The Respondent,
in conducting its business operations, sold and shipped from
its Concordia facility goods valued in excess of $50,000 di-
rectly to points outside the State of Kansas.It is also alleged and admitted, and I find, that at all mate-rial times herein, the Respondent has been an employer en-
gaged in commerce within the meaning of Section 2(2) and
(6) of the Act. The Respondent denies that it has been an
employer engaged in commerce within the meaning of Sec-
tion 2(7) of the Act. However, based on the findings here-
tofore stipulated to and other stipulations and other testimony
and evidence received at the hearing, I find that it has been
an employer engaged in commerce within the meaning of
Section 2(7) of the Act as well as Section 2(2) and (6).It is further alleged, admitted, and I find, that at all mate-rial times herein, the Union has been a labor organization
within the meaning of Section 2(5) of the Act and that the
International Association of Machinists and Aerospace Work-
ers, District Lodge 70, AFLŒCIO, herein called District
Lodge 70, has been a labor organization within the meaning
of Section 2(5) of the Act.It is also alleged, admitted, and I find, that at all materialtimes herein, the following named individuals held the posi-
tions set forth opposite their respective names and have been
supervisors of the Respondent within the meaning of Section
2(11) of the Act. And they are Dan Farha, President, Mike
Richards, Assistant Transportation Supervisor, and Dennis
Strait, Transportation Manager. It is further stipulated and I
find that at all material times Dan Farha, President of the Re-
spondent, has been an agent of the Respondent within the
meaning of Section 2(13) of the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00515Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
It is further alleged, admitted, and I find, that the follow-ing employees of the Respondent, herein called the Unit,
constitute a unit appropriate for the purposes of collective-
bargaining within the meaning of Section 9(b) of the Act.All regular full-time and regular part-time drivers,warehouse employees, fuelers, helpers, and maintenance
employees employed by F & A Food Sales, Inc. at its
facility located at 2221 Lincoln, Concordia, Kansas, but
excluding office clerical employees, sales employees,
guards, and supervisors, as defined in the Act and all
other employees.It is further alleged that on August 17th, 1992, the Unionwas certified as the exclusive collective-bargaining represent-
ative of the Unit, and this is admitted by the the Respondent,
and I so find. It is further alleged that since August 17th,
1992, and at all material times, the Union has designated
District Lodge 70 as the bargaining representative for the
employees in the Unit and that since August 17, 1992, and
at all material times, District Lodge 70 has been the des-
ignated exclusive collective-bargaining representative of the
Unit, and since August 17, 1992, and at all material times,
District Lodge 70 has been recognized as the representative
by the Respondent. This recognition has been embodied in
a collective-bargaining agreement between District Lodge 70
and the Respondent, which was effective from September 4,
1993, to September 4, 1996. It is further alleged, and the Re-
spondent says it is without knowledge, that since August 17,
1992, and at all material times, District Lodge 70 has been
the exclusive collective-bargaining representative of the Unit.
I find, based on the evidence and testimony herein, that these
allegations are as set out herein.It is further alleged and this is the crux of the issue in thecase, that since about late August 1995, the Respondent has
withdrawn recognition from District Lodge 70 as the exclu-
sive collective-bargaining representative of the drivers and
helpers in the Unit and has failed and refused to recognize
and bargain with District Lodge 70 as the exclusive collec-
tive-bargaining representative of the drivers and helpers in
the Unit and has repudiated the collective-bargaining agree-
ment described above with respect to the drivers and helpers
in the Unit, and that by this conduct, it has violated Section
8(a)(1) and (5) of the Act and that the unfair labor practices
of the Respondent in this regard affect commerce within the
meaning of Section 2(6) and (7) of the Act. I find that the
the Respondent did, in fact, violate Section 8(a)(1) and (5)
of the Act by it™s withdrawal of recognition, failure to apply
the contract, and its refusal to bargain collectively with the
Union in this case.There were a number of stipulations and a number of ex-hibits were entered through stipulation. Most of the facts are
not in dispute and were accordingly stipulated to. With re-
spect to these, General Counsel™s Exhibit 2 is the Certifi-
cation of Representation for the International Association of
Machinists and Aerospace Workers, and that is dated the
17th day of August 1992, and is the date that the Charging
Party was certified as the collective-bargaining representative
of the employees in the appropriate Unit, which I have pre-
viously described. A labor agreement was entered into by the
parties and that was effective from the 4th day of September
1993, to remain in full force and effect until and includingthe 4th day of September 1996. It was signed by the Unionand the the Respondent in this case. As part of that agree-
ment, article 2, section 1, states that the company recognizes
the Union as the sole and exclusive collective-bargaining
agent for the Unit of employees certified by the Board on
the 17th day of August 1992, in Case 17ŒRCŒ10796 and sets
out that this agreement covers all regular full-time and regu-
lar part-time drivers, warehouse employees, fuelers, helpers,
and maintenance employees employed by F & A Food Sales
Company, Inc. at its facility located at 2221 Lincoln,
Concordia, Kansas, the only facility involved herein, but ex-
cluding office clerical employees, sales employees, guards
and supervisors as defined in the Act and all other employ-
ees. Article 4, entitled Management Rights, section 1 of the
labor agreement provides that the company shall retain the
right to manage its business, including but not limited to, and
it then delineates a number of items, that the company can
do as a part of the retention of its management rights. One
of these is to close down or move the business or any parts
thereof or curtail operations. It can also establish new depart-
ments. It can discontinue existing departments, operations, or
business in whole or in part, and it can determine the number
of employees in each classification. It can introduce new or
improved production methods or equipment. And most perti-
nent to this case, it has retained the right to subcontract,
transfer, or relocate work as the company deems necessary
or desirable, and to determine the number and location of op-erations and the services and products to be handled and oth-
erwise generally to manage the operation and direct the
working force. It states further that the above rights are not
all inclusive but are enumerated by way of illustration as to
the type of rights retained by the company and that the com-
pany retains all other rights, power, and authority except
those which have been specifically abridged, delegated, or
modified by this agreement.A letter dated December 8th, 1993, was sent to Mr. AlbertCook, who was formerly a business representative of the
International, who was involved in representation of this par-
ticular Unit from the Respondent™s President Dan Farha and
states that,Our company has made the decision that we shouldchange the scope and direction of our business by dis-
continuing our Transportation Department. In early
1994, we plan to out-source our delivery service to a
professional, dedicated contract carrier. This carrier
plans to accept applications from our current Transpor-
tation Department employees. The reasons for this deci-
sion include our insurance carrier will be dropping our
fleet coverage effective January 6, 1994, due to driver
accidents, damage, et cetera. Two, the complexity of
Federal Regulations, both Federal and upcoming, have
made private fleet operations very difficult to maintain.
Three, the expertise that a professional transportation
company can provide since they are dedicated to trans-
portation service only. Four, shortage of qualified driv-
ers in Cloud County. Five, our Workers™ Compensation
insurance carrier will be putting us in assigned risk due
to excessive loses. If you have any questions, we need
to hear from you by December 13, 1993.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00516Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 517F & A FOOD SALESPursuant to that letter and to discussions between AlbertCook, business representative for the Union, and Dan Farha,
president for the company, the parties entered into an agree-
ment dated December 21, 1993, which states:Pursuant to the parties oral discussion and understand-ing and previously mailed correspondence, it is hereby
agreed that F & A Food Sales, Inc. Company shall sub-
contract its trucking operations. The International Asso-
ciation of Machinists and Aerospace Workers, AFLŒ
CIO Union agrees that the Company has notified and
discussed with the Union the subcontracting of its
trucking operations and that the Union does not object
to the subcontracting of the Company™s trucking oper-
ations.Now, that is in one form of type. Immediately followingthat, the word operations, is a comma and it says: ‚‚Due to
the current contract language™™ and this is dated December
21, 1993. Now, President Farha noted the differences in the
type and testified that he did not recall how that came to be,
or who had added the comment ‚‚due to the current contract
language.™™ Cook testified that upon learning of the requestfrom Farha, he checked with the business manager to whom
he reported, and they reviewed the contract, and that upon
review he (Cook) questioned Farha as to why the Respondent
needed this particular agreement as it was his understanding
that the company had the authority to subcontract this work
out in any event and did not need an additional agreement
to do so. However, he signed the agreement but before he
signed, he added the words ‚‚due to the current contract lan-
guage.™™The subcontractor in this case was part of the Ryder oper-ation and was referred to as RDL throughout the proceeding,
and it took over this business in 1993. In mid 1995, it noti-
fied the Respondent that it was no longer able to handle this
business, and it was terminating the subcontracting agree-
ment. The Respondent then was faced with the situation, ac-
cording to the testimony of Farha, that it needed to quickly
hire drivers in order to perform this function itself. On Au-
gust 22nd, 1995, Farha sent a memorandum to employees in-
forming them that Dennis Strait had been named the new
transportation manager, and that as of the prior Sunday, the
company had taken over the Transportation Department,
which prior to that had been operated by RDL, the sub-
contractor. In his memo he stated,We are busy hiring drivers and other staff for this de-partment. We still have a few positions open if you
know someone that may be interested. We appreciate
your patience and help during this transition period. We
look forward to some very good things from our Trans-
portation Department.Farha also informed the employees by memo of September20th, 1995, thatWe are happy to announce that Mike Richards has ac-cepted the Assistant Transportation Supervisor position
on a permanent basis. Mike had been in this role on an
interim basis. Mike comes with several years™ experi-
ence in transportation and in management. Further, our
Transportation Department is very close to being fully
staffed. We would like to introduce them to you. Direc-tor of Operations, Mike Hober, Transportation Manager,Dennis Strait, Assistant Transportation Supervisor,
Mike Richards, Driver Trainer, Delton Hatesohn, and
Transportation Clerk, Martha Thomas.It also listed the drivers™ names.In a letter from Rita Rogers, Business Manager of theInternational Association of Machinists, directed to Farha,
she states:Pursuant to our conversation, I have reviewed thememo from you addressed to Mr. Albert Cook dated
December 8th, 1993. I also reviewed the agreement
signed by you and Mr. Albert Cook dated December
21, 1993. It is the Union™s position that the agreement
only allowed the company to subcontract. However,
bringing bargaining unit work back in-house is still
considered work under the bargaining unit recognition
clause Article 2, Section 1. Further, it was agreed truck-
ers would be paid hourly, and if there is any change in
the pay, as was agreed to in the contract, the Union of-
ficials will request a meeting between the company and
the Union to negotiate the difference as soon as pos-
sible.Rogers testified in this proceeding that she had learned fromVaughn Hart, the Plant Chair, that the new drivers were
being brought in, and it was the Respondent™s contention that
they were not to be part of the bargaining unit. Subsequently,
on November 16th, 1995, Glenn Powell, the Grand Lodge
Representative of the International Association of Machinist,
addressed a letter to Farha. The letter stated:By letter dated October 6, 1995, you were informed ofthe Union™s position relative to the truck drivers em-
ployed by F & A Foods. Since that time, Rita Rogers,
Business Representative, has had several discussions
with you concerning the company™s refusal to recognize
the International Association of Machinists, District 70,
as the exclusive bargaining agent for these drivers,
which are a part of the current agreement between F &
A Foods and the Machinists Union, District 70. By this
letter, you are requested to recognize the International
Association of Machinists, District Lodge 70, as the ex-
clusive bargaining agent in accordance with the rec-
ognition provisions of our agreement. Your written re-sponse to this request will be expected no later than
November 29, 1995. Thanking you for your immediate
attention to this matter. I remain. Sincerely, Glenn Pow-
ell, Grand Lodge Representative.By letter dated November 29, 1995, Farha, directed a letterto Powell stating that,It was my understanding that about two years ago whenRyder took over our trucking operations and we no
longer employed drivers, the Union no longer wished to
be the representative of our drivers. During the two
years of driving operations by Ryder and our subse-
quent resumption of using drivers at F & A, all but
three of the drivers represented by the Union have left.
This is, of course, much less than a majority of our
original drivers. Since we basically have a new driver
crew and since you have not represented them forVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00517Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
years, there is a question whether these new drivers areor wish to be represented by the Machinist Union. It
would seem fair that we would at least give our drivers
some sort of a say so or vote on this matter. If you be-
lieve this is an appropriate way to proceed, please let
me know, and we can discuss how this might be ac-
complished.When the the Respondent had contracted with Ryder Dedi-cated Logistics, Inc., also known as RDL, to operate its driv-
ing operations. RDL directed its drivers and helpers with its
own dispatcher/supervisor/manager who was located at the
Respondent™s facility. RDL continued to lease the same
trucks that the Respondent had previously leased. The Union
did not represent or seek to represent the drivers and helpers
employees of RDL while they were employed by RDL. The
subcontractor agreement with RDL was terminated, and the
Respondent took over the Transportation Department, includ-
ing the drivers and helpers, effective Sunday, August 30th,
1995. Before the subcontracting, during the subcontracting,
and after the subcontracting, the trucks used in delivery of
the Respondent™s products were leased by both the Respond-
ent and RDL from the Ryder Company in the respective pe-
riods when they performed the transportation operation.Rita Rogers testified that in late September 1995, she hada conversation with Farha in his office and also with Vaughn
Hart, the Plant Chair, who was also present for the Local,
and asked if it was true that the Respondent was not going
to allow the drivers and helpers to be represented by the
Union, and she told Farha that the Union represented these
employees. Farha responded that he was advised from his at-
torney that he did not have to permit the Union to represent
these employees and to recognize the Union as the bargain-
ing agent of these employees. At this point the General
Counsel rested its case-in-chief.In its case, the Respondent sought and received stipula-tions from the General Counsel which were received in evi-
dence. These stipulations were that the Respondent intended
to permanently close its Transportation Department in Feb-
ruary ™94 at which time, it subcontracted out the work and
terminated its own operations. Further, that a majority of
drivers and helpers employed by the Respondent went to
work for RDL in 1994. Further, that a majority of driversand helpers employed by RDL in August of 1995, when
RDL terminated its contract, went to work for the Respond-
ent.The Respondent introduced four exhibits. Respondent™sExhibit 1 is a memorandum dated October 4th, 1995, to driv-
ers (and this was after the Respondent re-established its
transportation operations), from Director of Operations Mike
Hober, who stated that,I am looking forward to seeing all of you on Saturday,October 7th, at 10:00 a.m. for our first F & A drivers™
meeting. This is an opportunity for the drivers to meet
each other since there are several new drivers. The F
& A management team will be present. They would
like to meet you, and I think that it would help all of
us if you knew the people that you frequently talk to
on the telephone.Exhibit 2 is a list dated June 17th, 1997, which the Re-spondent obtained from its files of warehouse employeeswho performed helper or driver duties on various dates in1996 and 1997. Respondent™s Exhibit 3 is a list of employees
in the Transportation Department prior to the Ryder sub-
contract and another list after the Ryder subcontract. Re-
spondent™s Exhibit 4 is a letter from the Director of Cus-
tomer Logistics of RDL to President Farha stating,This letter confirms today™s conversation that RyderDedicated Logistics, Inc. has elected to terminate this
agreement pursuant to Section 4-C of the transportation
agreement dated December 15, 1993, and amended
February 8th, 1995. The effective date of this termi-
nation is Saturday, August the 19th, 1995, which is 31days from the mailing date of this letter.AnalysisI find that when the Respondent restored its operation ofthe Transportation Department and hired employees from
among the subcontractor™s employees as drivers and helpers,
these employees were covered by the unit description in the
contract. The unit description clearly sets out that they are
covered by it. There was a Board election originally, and the
Union was certified to represent these employees. As the
General Counsel argued, the subcontracting occurred within
a single contract period, the 1993 to 1996 contract between
the Union and the Respondent. During this period, the Re-
spondent contracted out this work and then Ryder terminated
the subcontract. Ryder was no longer able to do it or found
it unprofitable. President Farha testified he was not sure of
all the details, but those were some of the ones alluded to,
and the Respondent was then put in the position of having
to hire employees in order to cover its transportation oper-
ation. President Farha testified it had to hire employees to
staff its transportation operation in short order, and it did so.
And when it hired these employees as drivers and helpers,
they were clearly covered by the unit description.I do not subscribe to the Respondent™s position that be-cause the Union did not contest the the Respondent™s initial
subcontracting out of this work, and did not later seek to rep-
resent employees of Ryder, that it thereby waived its rights
as collective-bargaining representative and the employee™s
rights to be represented by the Union by reason of their
original Board certification. The reason that the Union did
not object to this subcontracting, as testified to by Cook, was
that the contract itself permitted the Respondent to sub-
contract out the work. I find that the language is absolutely
clear that it does permit subcontracting.Now, whether or not the Union might have successfullyfiled a charge with the Board, particularly since the entire
group of the Transportation Department was being contracted
out, is a matter of speculation that is not before me. Cer-
tainly under the terms of the labor agreement as set out, the
Respondent had the right to subcontract work, and I find that
the Union™s interpretation of the Respondent™s having the
right and it™s decision not to contest this right, were certainly
reasonable under the circumstances, and I do not find in any
way constituted a waiver of the Union™s right to represent the
Respondent™s employees or the unit employees™ right to be
represented by the Union. In this regard, I note that Cook
had the discussion with Farha and that Cook specifically
added language to the agreement citing that he was relying
on the contract, ‚‚due to the language in the contract.™™ Now,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00518Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 519F & A FOOD SALESwe could speculate as to why the Union did not take actionto represent the subcontractor™s employees. We could also
speculate that if, in fact, it was the Respondent™s position
that it was amending the certification, why then did it not
ask to amend the certification by agreement of the parties.
Rather, it permitted that certification to remain as it was for
the entire contract period, and I find that once the sub-contract was terminated and the Respondent hired employees
to perform the work, they were clearly covered by the unit
description. The question of accretion to the unit is not the
issue to be resolved in this case because clearly under the
contract bar situation, this contract barred any unilateral
change in that unit, and that is exactly what the Respondent
is attempting to accomplish here. Well, the individual em-
ployees of the Respondent made that decision in the original
election and until that decision is changed, any employees
encompassed in that unit description are covered by that
clause, and they were covered by the agreement at all times.I do find particularly with respect to this question that Ari-zona Electric Power Cooperative, 250 NLRB 1132 (1980),cited by the General Counsel is particularly instructive and
applies in this case. The Board stated in that case that the
respondent violated Section 8(a)(5) and (1) of the Act finding
that the respondent was not privileged here to alter unilater-
ally the scope of the bargaining unit during the term of a col-
lective-bargaining agreement covering that unit and stated at
250 NLRB 1133:it is axiomatic that parties to a collective-bargaining re-lationship cannot bargain meaningfully unless they
know the scope of the unit for which they are to bar-
gain. Thus, it is well established that the integrity of a
bargaining unit cannot be unilaterally attacked and that
once a unit is certified, it may be changed only by mu-
tual agreement of the parties or by Board action.All right. To the extent that accretion may be involvedhere, the Respondent cited Town Ford Sales & Town Im-ports, 270 NLRB 311 (1984). In that case, the Board said,that the Board has followed a restrictive policy in finding ac-
cretion because it forecloses the employees™ basic right to se-
lect their bargaining representative, and that the Board will
not under the guise of accretion compel a group of employ-
ees who may constitute a separate appropriate unit to be in-
cluded in an overall unit without allowing those employees
the opportunity of expressing their preference in a secret
election. Now, that is not the situation that I see here. The
employees here were covered by the unit description set out
in the contract. However, the Board went on in that case and
said that, In examining this issue the Board has identified
several factors as especially important in a finding of accre-
tion. One of these elements is the degree of interchange of
employees between the affiliated company and whether the
day-to-day supervision of the employees is the same in the
group sought to be accreted. Now, in this case, there is evi-
dence of some interchange of employees, and I don™t believe
it is a vast amount of evidence, but there is some evidence
of interchange. In this regard, President Farha testified that
the company is a wholesale food distributor. It has 90 em-
ployees; 20 of these employees are warehouse and mainte-
nance employees which are unquestionably in the unit, and
the other 20 are transportation employees made up of thedrivers and the helpers involved in this case. Under themethod of operation utilized the Respondent receives goods
from the suppliers which are carried by the suppliers™ trucks
and also by common carriers. These goods are then received
and processed, which involves receiving and accounting forby the warehouse employees and putting them in the appro-
priate space, and this is generally done by the day warehouse
employees, and the night warehouse employee staff generally
picks from among these goods to fill customer orders and
loads these on trucks. These are over-the-road trucks, long-
haul, and the drivers are required to have commercial driv-
ers™ licenses. There are also two straight trucks, and the rest
are regular tractor trailers. All of these trucks are leased from
Ryder. They were leased from Ryder, as the stipulation set
out, prior to the subcontract, during the subcontract period,
and after the subcontract period. In addition to these tractor
trailers, the company owns, approximately two vans which
are used primarily to make local deliveries and are generally
driven by the warehouse employees.President Farha testified that subsequent to the hire of newemployees in the Transportation Department in 1995, they
have utilized separate budgets for the departments. Prior to
the subcontracting period, they did not have a separate budg-
et from the Warehousing Department. Also, in 1993, the
drivers were hourly paid. The subcontractor paid them under
an incentive program, and the Respondent has since utilized
this same program. This was listed as part of the charge and
complaint by the Union with respect to a change in the pay-
ment process with respect to these drivers from the terms of
the original contract without bargaining. Farha testified that
the Respondent™s position is the Union does not represent
these employees because they had signed off on this particu-
lar agreement. However, no such statement was contained in
that agreement.On cross-examination, President Farha testified that theRespondent, on occasion, uses warehouse employees to per-
form driver and driver helper work. The Respondent did this
prior to the subcontracting period, and has done it after the
subcontracting period. The method used is to poll warehouse
employees. If the first one asked does not want to do it, it™s
generally done on a voluntary basis. There are generally 50
to 55 over-the-road routes delivered per week by the drivers
in the Transportation Department. In addition to this, local
routes are delivered in the van by warehouse employees.
There was a director of operations before the subcontracting
period and after the subcontracting period. On occasion, driv-
ers and driver helpers have assisted in loading the trucks on
the night shift which is normally done by the warehouse em-
ployees.Mike Hober, the director of the operations the past 2-1/2years, who has responsibility for both the Warehouse and the
Transportation Departments, has a warehouse manager and a
night supervisor for the warehouse and also a transportation
supervisor who report to him. He testified that the day-shift
employees in the warehouse are employed from 7:30 a.m. to
4:30 p.m. generally and the night-shift are employed from
4:30 p.m. to about 2 a.m. The drivers and helpers are em-
ployed Monday through Friday and start between midnight
and 6 a.m. when they begin their shift until the completion
of the route, depending on the route they are to take which
depends on the distance of the route. He testified that the
trucks should be loaded by the warehouse employees priorVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00519Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to its departure. However, if the truck is not loaded, the driv-er is supposed to wait, and is not required to assist in the
loading. He testified there are 54 scheduled routes in a week
and that less than one a week are not completely loaded prior
to the driver™s arrival and that the driver does not assist the
warehouse in loading trucks. He testified that the warehouse
receives the freight, puts it away, maintains it, selects the or-
ders, and loads the trucks. He testified that generally the
warehouse employees have no interaction except when thedriver returns and needs to be checked in by the warehouse
employees. The role of the helpers is to go with the driver
and assist the driver with unloading it at other locations, but
they do not load on the Respondent™s premises. There are
also what are known as hotshot deliveries which are special
deliveries, and warehouse employees are utilized to make
some of these deliveries rather than the drivers in the Trans-
portation Department. Generally, they poll employees to see
if they have someone to do this, and this is generally done
in their off time, and they are paid compensation in addition
to their regular hours pay. He testified that he does not know
of any drivers or helpers who help load trucks, but acknowl-
edged that he is not there when this is done because this is
done primarily at night, not during the day. He testified that
the warehouse employees help the drivers clean up their
trucks, which is the driver™s function and the helper™s func-
tion, but that the warehouse employees do, on occasion, help
the drivers clean up, and that this might occur two times in
a month™s period. He also acknowledged that there may have
been an occasional use of a warehouse employee to drive a
tractor trailer to make a local delivery, and there is one ware-
house employee now and have been two warehouse employ-
ees in the past who have a commercial driver™s license and
are able to do this. One driver™s helper, Ray Lawrence, was
employed in the warehouse in the fall of 1996 for a period
of 2 weeks full time. This was after the Transportation De-
partment was reopened, and he was an employee of the
Transportation Department but was returned to the ware-
house after the 2-week period. The vans, typically driven by
warehouse employees, have been sent to Abilene, Kansas,
and other out-of-town locations on a number of occasions,
although this is not the regular routine. Some of the products
carried by the drivers are frozen products and require refrig-
eration, and the drivers, while unloading their trucks, also
proceed through the warehouse to the freezer and the cooler
which are located under the same roof as the area where the
dry goods are handled by the warehousemen. Thus, I find
there is some operations interchange of the drivers, helpers,
and warehouse employees. The Respondent has failed to
meet its burden to challenge the unit.In summation, the original certification included driversand helpers. The labor agreement entered into by the parties
specifically included the drivers and helpers in the unit de-
scription. That labor agreement provided for the employer to
retain the right to subcontract work and when the Respondent
subcontracted the work out to another employer in January
1995, the Union did not object to this. In August 1995, after
the termination of the agreement between the subcontractor
and the Respondent, the Respondent hired employees as driv-
ers and helpers and once again was operating its transpor-
tation function with its own employees. In September 1996,
the Union made a claim for recognition as the collective-bar-
gaining representative of these employees in accordance withthe unit certification and as encompassed in the September4, 1993 to September 4, 1996 labor agreement which was
within the stated period of the agreement.In this case the Union had only bargained away the rightto subcontract work. However, when the employer took over
the operation of its transportation function once again and
hired employees to serve as drivers and helpers, they were
covered by the unit description as contained in the certifi-
cation and also covered by the contract. There is no evidence
to support the Respondent™s claim that the Union agreed to
an amendment of its certification or to alter the terms of the
unit description as set out in the contract. Rather the Re-
spondent and the Union agreed to a clause permitting the
employer to subcontract work and the Union did not object
when the employer subcontracted the work out pursuant to
that clause and did not seek to represent the employees of
another employer (the subcontractor). The foregoing does not
establish a waiver or an abandonment of the Union™s right
to represent the Respondent™s drivers and helpers in accord-
ance with the unit description and the 1993Œ1996 labor
agreement. It is well established that a waiver of a statutory
right must be clear and unmistakable. E Systems, 318 NLRB1009, 1012 (1995), citing Metropolitan Edison Co. v. NLRB,460 U.S. 693, 708 (1983). This standard applies to a union™s
waiver of its representation rights under a certification. HuntBros. Construction, 219 NLRB 177 fn. 1 (1975). Further-more, as the General Counsel contends, it is the Board™s es-
tablished policy not to clarify the unit during the contract pe-
riod in order to maintain stability in collective-bargaining re-
lationships. Eddison Sault Electric Co., 313 NLRB 753(1994). Accordingly, I find that an analysis of the facts under
the doctrines of accretion and successorship is not required
in view of the existence of the unit certification and contract
coverage during the course of events in this case. But see re:
successor Cablevision Systems Development Co., 251 NLRB1319 (1980); enf. granted 671 F.2d 737, 739 (1982), cited by
the Respondent.The Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act. The Union is and has
been at all material times herein a labor organization within
the meaning of Section 2(5) of the Act. The appropriate bar-
gaining unit described above applies in this case. The Re-
spondent violated Section 8(a)(1) and (5) of the Act as al-
leged in the complaint by refusing to recognize the Union on
behalf of the Unit employees in the Transportation Depart-
ment and by refusing to apply the contract to them and by
instituting the unilateral changes in their pay from those set
out in the contract. I find that these unfair labor practices in
connection with the business engaged in by the Respondent
have the effect of burdening commerce within the meaning
of Section 2(2), (6), and (7) of the Act. Since I™ve found that
the Respondent has violated the Act, it shall be ordered to
cease and desist therefrom and to take certain affirmative ac-
tions, including the posting of an appropriate notice designed
to effectuate the purposes of the Act.When I receive the transcript, from this proceeding, I willreview my decision and may correct it or modify it and/or
add case citations to this case and will then issue it in the
modified form and exceptions will not begin to run until
such time as I issue my formal decision in this case.Is there anything further before I close the record in thiscase? All right. I will, as stated above, issue the appropriateVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00520Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
 521F & A FOOD SALESremedy and notice included in my decision. Hearing nothingmore, the case is now closed.(Whereupon, the proceedings adjourned at 3:05 p.m.)APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
fail and refuse to recognize and bargainwith District Lodge 70 of the International Association of
Machinists and Aerospace Workers, AFLŒCIO concerning
the rates of pay, wages, hours, and terms and conditions of
our employees in the following appropriate unit:All regular full-time and regular part-time drivers,warehouse employees, fuelers, helpers, and maintenanceemployees employed by F & A Food Sales, Inc. at ourfacility located at 2221 Lincoln, Concordia, Kansas, but
excluding office clerical employees, sales employees,
guards and supervisors as defined in the Act and all
other employees.WEWILLNOT
fail and refuse to apply the terms of the ex-pired September 4, 1993, to September 4, 1996 collective-
bargaining agreement to our drivers and drivers helpers until
we have entered into an agreement modifying the terms
thereof.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
recognize and, on request, bargain with theUnion on behalf of the employees, including drivers and
helpers in the above-described appropriate unit concerning
terms and conditions of employment and, if an understanding
is reached, embody the understanding in a signed agreement.WEWILL
apply the terms of the expired 1993Œ1996 collec-tive-bargaining agreement to the drivers and helpers until we
have entered into an agreement modifying the terms thereof.WEWILL
make the drivers and drivers helpers whole forany loss of earnings and benefits they may have sustained as
a result of our refusal and failure to recognize and bargain
with the Union on their behalf and our repudiation of the
labor agreement concerning them, with interest.F & A FOODSALES, INC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00521Fmt 0610Sfmt 0610D:\NLRB\325.063APPS10PsN: APPS10
